DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 9/29/2020.
Preliminary amendment was filed on 12/7/2020. Claims 1-13, 15-19, and 21-22 are pending. Claims 14 and 20 are canceled. 
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7, 12, and 18 recite “and/or” which renders the claims’ limitation indefinite. It is unclear whether the claims’ limitation include both that includes “and/or” or just one being “either/or”?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-13, 15-19 and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,675,273 to Gluncic.
With regard to claim 1 Gluncic discloses a method of imaging a patient during or after surgery in a surgical suite, wherein the patient is suspected of having a retained surgical item (RSI) (Figure 6, col. 2 line 66 to col. 3 line 4), the method comprising the steps of: determining whether the patient contains the RSI by: obtaining or having obtained an image of the patient or a portion of the patient suspected of containing the RSI (col. 13 lines 9-19; col. 14 lines 13-34; col. 20 lines 27-63); and comparing the image of the patient or portion of the patient to one or more images of surgical items (col. 19 line 42 to col. 20 line 3); and if the image of the patient depicts the image of one or more images of surgical items, then treating the patient by removing the RSI (col. 43 line 62 to col. 44 line 45); and if the image of the patient does not depict the image of one or more images of surgical items, then continuing the surgical procedure on the patient (col. 27 line 38 to col. 28 line 65; wherein the one or more images of surgical items is stored in a computer database and contains at least one image of each surgical item present in the surgical suite (Fig. 4, also PACS system is disclosed, starting at col. 11 line 52 where images are stored and later accessed for comparison).
With regard to claim 4 Gluncic discloses wherein the surgical item is a broken portion of a surgical item (col. 16 lines 6-23, for example, col. 38 lines 1-18).
With regard to claim 5 Gluncic discloses wherein both the image of the patient, or a portion of the patient suspected of containing the RSI, and the one or more images of surgical items is a digital radiograph (X-ray) (col. 3 lines 34-62, col. 11 lines 52-67, and so on throughout the reference).
With regard to claim 6 Gluncic discloses wherein the one or more images of surgical items comprises a plurality of images of commonly used surgical items present in the surgical suite (Figs. 9 and 10 and its respective portions in the specification).
With regard to claim 7 Gluncic discloses wherein the plurality of images of each surgical item present in the surgical suite comprises images of each surgical item present in the surgical suite at different angles and/or views (col. 18 lines 56-60, col. 22 lines 51-56, col. 24 lines 5-7, and so on).
With regard to claim 8 Gluncic discloses wherein the plurality of images of each surgical item present in the surgical suite represents the actual dimensions of the surgical item present in the surgical suite (col. 30 lines 44-58).
With regard to claim 9 Gluncic discloses wherein the computer database is a picture archiving and communications system (PACS) (PACS system is disclosed, starting at col. 11 line 52, Fig. 1, col. 12 lines 18-21 and so on).
With regard to claims 10 and 17, claims 10 and 17 are rejected same as claim 1 and the arguments similar to that presented above for claim 1 are equally applicable to claims 10 and 17. Gluncic discloses a device and a computer as shown in Figures 1, 4, 8a and 8b, surgical item comprising one or more of a shape, size, or an outline of the surgical item, and identifying the retained surgical item, col. 15 line 55- col. 16 line 23, Figs. 10A-10C where arc shaped needle is disclosed, col. 38, and so on, and all of the other limitations similar to claim 1 are not repeated herein, but incorporated by reference.
With regard to claim 11 Gluncic discloses wherein the imaging device is positioned to image a portion of the patient suspected of containing the retained surgical item (Figures 8A and 8B and its respective portions in the specification).
With regard to claim 12 and 18 Gluncic discloses wherein the surgical item image data and/or the intra-operative surgical image data of the patient comprises digital X- ray data (col. 3 lines 34-62, col. 11 lines 52-67, and so on throughout the reference).
With regard to claims 13 and 19 Gluncic discloses wherein the imaging device is configured to obtain the surgical item image data before, during, and after a surgical procedure (col. 13 lines 9-19; col. 14 lines 13-34; col. 20 lines 27-63).
With regard to claims 15 and 21 Gluncic discloses wherein the module is configured to identify the suspected retained surgical item from the surgical item image data in the database within the intra-operative surgical image data of the patient by analysis comprising pixel counting, thresholding, segmentation, pattern recognition, detection of an angle or curve, measurement of an area or size, determination of an aspect ratio, edge detection, outline or silhouette detection, color recognition, or template matching, or any combination thereof (col. 4 lines 41-61, col 5 lines 15-21, col. 6 lines 15-30 and so on throughout the reference).
With regard to claims 16 and 22 Gluncic discloses wherein the database is a picture archiving and communications system (PACS) (PACS system is disclosed, starting at col. 11 line 52, Fig. 1, col. 12 lines 18-21 and so on).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,675,273 to Gluncic.
With regard to claims 2-3, Gluncic teaches the method according to claim 1. However, Gluncic does not expressly teach that the surgical item is stored in a semi-restricted surgical suite or a restricted suite, or a combination thereof. Gluncic teaches a secured network in PACS system, col. 11 line 52 to col. 12 lines 1-7. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Gluncic’s reference to have restricted suite/storage rather than secured network storage in the PACS. The suggestion/motivation for doing so would have been that a secured network provides similar restriction storage abilities, per PACS, suggested by Gluncic at col. 11 and 12. 
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to obtain the invention as specified in claims 2-3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669